DETAILED ACTION
1.	Applicant's amendment filed on January 15, 2021 has been entered.  Claims 1-58 are pending.  Claims 1-39 and 50 are cancelled by the applicant.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument
3.	Applicant’s arguments filed January 15, 2021 have been fully considered and are persuasive.
Allowable Subject Matter
4.	Claims 40-49 and 51-58 are allowed for the reasons argued by Applicants on pages 5-10 of Remarks, filed January 15, 2021.  None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the claimed invention of the present application at or before the date it was effectively filed.  
The prior art of record Skaaksrud; Ole-Petter (US 20150154585 A1) discloses improved methods and systems are described that improve and enhance payment transaction technologies using node association in a wireless node network. In general, a master node related to a payment receiver may detect a signal from an ID node related to a payment provider as the ID node approaches the master node. The master node may then determine if the ID node desires to associate with the master node for a payment transaction based upon a first part of information within the detected signal, such as an identified item being purchased in the transaction. If desired, the master node and the ID node associate for the payment transaction, and the master node then submits payment transaction data to a server. Such payment transaction data is based upon a second part of information within the detected signal, such as an identified payment source for the transaction.
The prior art of record Tasman; Mitchell P. et al (US 8103792 B2) discloses a network device (110) includes a forwarding module (230) and one or more network interfaces (240) that may be configured to transmit data units. The forwarding module (230) may be configured to identify one of the network interfaces (240) to transmit a data 
The prior art of record Fram; Evan K. (US 20170068813 A1) discloses The present invention is directed to a system and method for restricting data, or portions thereof, to specific display devices when accessed by a user. Furthermore, the system and method of the invention are directed, in part, to evaluating in real time, the access level of a device and restricting the availability of sensitive information on the device according to the access level as determined by device location and hardware configuration.
Based on the teaching of the above prior arts of record, although they are teaching similar subject matter, these prior arts of record Skaaksrud; Ole-Petter (US 20150154585 A1), in view of Tasman; Mitchell P. et al (US 8103792 B2), and further in view of Fram; Evan K. (US 20170068813 A1), lack of and/or do not disclose these specific limitations of receiving, from a mobile device, an indication of location privacy preference indicating whether or not the mobile device prefers to keep its location confidential and, from a second mobile device, an indication relating to an accuracy at which the second mobile devicecan determine a location of the mobile device, and determining routing information based at least in part on the indication of location privacy preference and the indication relating to the accuracy, wherein direct links to further mobile devices capable of establishing the location of the mobile device are avoided responsive to the indication of privacy preference expressing a preference for location privacy (emphasis added), as set forth in claim 51 and similar to claims 40 and 58.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion  

		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The central fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.



/THANHNGA B TRUONG/
Primary Examiner, Art Unit 2498
February 24, 2021